Citation Nr: 1021804	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  06-03 779A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for an acquired 
psychiatric disability, to include posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The Veteran had active service from March 1971 to December 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
which found new and material evidence had not been received 
to reopen claims for service connection for PTSD and 
depression.  
To comply with a subsequent decision by the United States 
Court of Appeals for Veterans Claims (Court), the claims have 
been combined in a single issue.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009) (The Court pointed out that the Veteran is 
not competent to diagnose his various conditions, in 
concluding, in a case involving service connection for PTSD, 
when the record showed diagnoses of other mental conditions, 
that such conditions were part of the claim.).  

The issue of service connection for an acquired psychiatric 
disability to include PTSD is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Evidence received since the June 1990 rating decision 
denying service connection for a nervous condition includes 
evidence which relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  

2.  Evidence received since the January 1995 rating decision 
denying service connection for PTSD includes evidence which 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim.  



CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim for service connection for an acquired psychiatric 
disability, to include PTSD.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

For the purpose of addressing whether new and material 
evidence has been received to reopen a claim for service 
connection for an acquired psychiatric disability, in this 
case, compliance with the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2009)) need not be discussed. 

Service connection for a nervous condition including PTSD was 
initially denied in a June 1990 rating decision, on the basis 
that the evidence showed only a personality disorder and 
substance abuse disorders, and not any acquired psychiatric 
disability for which service connection could be granted.  
The Veteran did not appeal that decision.  In March 1993, he 
applied to reopen his claim for service connection for PTSD; 
this claim was denied in an October 1993 rating decision.  He 
submitted a notice of disagreement in November 1993, and a 
statement of the case was furnished in December 1993.  The 
Veteran did not respond with a substantive appeal, and, 
accordingly, the decision is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.202 (2009).  In this regard, 
although the Veteran was apparently homeless for a good part 
of this period, the statement of the case was sent to three 
separate addresses, and only returned from one as 
undeliverable.  Moreover, a supplemental statement of the 
case was sent to the Veteran in May 1994 at an address in 
Baltimore, which the Veteran identified as his address in 
statements dated in March 1994 and August 1994.  In January 
1995, the VA again denied the claim, and, in February 1995, 
notified the Veteran at the Baltimore address.  None of the 
correspondence sent to the Baltimore address was returned as 
undeliverable, and, at that time, that was the latest address 
of record.  38 C.F.R. § 3.1(q) (Notice means written notice 
sent to a claimant at his latest address of record).  
Therefore, the Board finds that the Veteran received notice 
of the actions taken in connection with his claim, and, since 
he failed to respond to the February 1995 rating decision, 
that this the last final rating decision before he applied to 
reopen his claim in October 2003.  

If new and material evidence is received with respect to a 
claim which has been disallowed, the claim will be reopened, 
and if so reopened, the claim will be reviewed on a de novo 
basis.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet.App. 27 
(1996); Manio v. Derwinski, 1 Vet.App. 140 (1991).  New 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In considering whether there is "new 
and material evidence," all evidence submitted since the 
last prior final decision must be considered.  Evans.  

Evidence of record at the time of the January 1995 rating 
decision included service personnel records, which showed 
that the Veteran served in Vietnam from August 1971 to April 
1972.  In addition, the Veteran stated that his closest 
friend was killed in Vietnam, and prior to that, he did not 
have any problems.  He also stated that he had been in 
chronic combat in Vietnam.  

The evidence also included the report of a VA examination 
dated in October 1993, which contained the conclusion that 
the Veteran "meets criteria for posttraumatic stress 
disorder," which the RO interpreted as meeting the criteria 
for PTSD.  Although the diagnosis described the PTSD symptoms 
the Veteran was experiencing, no mention of the stressor was 
made at that point.  Earlier in the examination report, it 
was noted that the Veteran provided a history of flying in 
helicopters to pickup wounded and deceased servicemen; the 
Veteran found the latter to be particularly stressful.  
Service connection was denied on the basis that no stressor 
was shown.  

Evidence received since then includes ten volumes of VA 
treatment records, which show the Veteran's treatment, 
primarily for polysubstance dependence, but also diagnoses of 
PTSD and depression or mood disorder have also been noted on 
a number of occasions.  In addition, the Veteran submitted 
statements concerning stressful events he alleges he was 
exposed to in Vietnam.  These contain incidents, including 
having been under fire while acting as a door gunner, and 
accidentally shooting a "young kid," taking the top part of 
his head off.  These statements were not previously of 
record.  If verified, they would potentially constitute a 
stressor.  
This new evidence relates to an unestablished fact necessary 
to substantiate the claim, and presents a reasonable 
possibility of substantiating the claim.  In this regard, 
evidence is weighed and credibility assessed after a claim is 
reopened.  See Justus v. Principi, 3 Vet. App. 510 (1993).  
Moreover, as discussed below, it is not clear that the 
Veteran actually received the request for additional 
information concerning his claimed stressors.  

Concerning depression, service connection for depression was 
denied in the July 1990 rating decision.  At the time of that 
decision, the only diagnoses of record were of a personality 
disorder and substance abuse.  Since that decision, there is 
medical evidence of diagnoses including depression.  
Moreover, as noted above, the Court recently held that, in a 
case involving service connection for PTSD when the record 
showed diagnoses of other mental conditions, such conditions 
were part of the claim.  See Clemons v. Shinseki, 23 Vet. 
App. 1 (2009).  
 
In view of the foregoing, the claim for service connection 
for an acquired psychiatric disability, to include PTSD, is 
reopened with the submission of new and material evidence, 
and VA must review the claim in light of all the evidence, 
new and old.  38 C.F.R. § 3.156.  


ORDER

New and material evidence to reopen the claim for service 
connection for an acquired psychiatric disability, to include 
PTSD, has been received; to that extent only, the appeal is 
granted.


REMAND

Although the Veteran's claim has been reopened, the question 
of a stressor remains problematic.  The service records do 
not show he engaged in combat, and, therefore, his assertions 
of service stressors are not sufficient to establish the 
occurrence of such events.  Rather, his alleged service 
stressors must be established by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Pentecost v. Principi, 16 Vet.App. 124 (2002); Fossie v. 
West, 12 Vet. App. 1 (1998);  Cohen v. Brown, 10 Vet. App. 
128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  In this 
regard, the Veteran's stressor statements have been 
inconsistent.  

The Veteran has not responded to a May 2009 request for 
additional information concerning his claimed stressors, so 
that VA could attempt to verify the events.  However, it is 
unclear whether the Veteran received the notice.  He is 
apparently homeless, and the RO has had a difficult time 
obtaining an address for him.  He is in receipt of VA 
pension, and has been adjudicated incompetent by VA, and, in 
default of any other address, the May 2009 letter was sent to 
a fiduciary address in San Francisco (although it was 
addressed to the Veteran at that address, as opposed to in 
the care of the fiduciary).  However, in August 2009, the RO 
associated a payee address with the claims file, of a 
professional benefits management company with an address in 
Sacramento, California.  

Because a stressor cannot be verified based on the 
information of record, and in view of the Veteran's 
homelessness, the Board is of the opinion that rather than 
sending the notices to the Veteran at the fiduciary's 
address, the fiduciary should be contacted and asked to 
provide an address or other method of contacting the Veteran.  

If any such information is received, the RO should refer the 
relevant information to the Joint Service Records Research 
Center (JSRRC) for corroboration, if indicated by the 
specificity of the information received.  If any stressors 
are sufficiently corroborated, the RO must also obtain an 
examination, to determine if the Veteran has PTSD, due solely 
to corroborated stressors.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran's current 
fiduciary, and request information 
concerning an address for the Veteran, or 
other method of contacting the Veteran for 
payment of his benefits.  The fiduciary's 
response should be associated with the 
claims file.  Using such information, make 
reasonable attempts to contact the Veteran 
and request that he submit additional 
evidence concerning his claimed stressors, 
as required for verification by JSRRC.  
Associate any information received with 
the claims file.

2.  If sufficient information is received, 
refer such information JSRRC for 
corroboration.  Any JSRRC report or 
response obtained as a result of this 
inquiry should be associated with the 
claims folder.

3. If, and only if, an in-service stressor 
event is verified, 3.  After the above 
development is completed, the RO should 
schedule the veteran for a VA psychiatric 
examination to determine whether the 
veteran has an acquired psychiatric 
disability, including PTSD due to a 
corroborated inservice stressor(s) and in 
accordance with the diagnostic criteria 
set forth in DSM-IV.  The claims file, to 
include all the newly obtained evidence, 
and a copy of this REMAND, must be 
forwarded to and reviewed by the 
psychiatrist prior to the examination.  If 
a diagnosis of PTSD is deemed appropriate, 
the examiner should specify whether there 
is a link between the current 
symptomatology and one or more of the 
corroborated in-service stressors which is 
found sufficient to produce PTSD by the 
examiner.  

The complete rationale for all opinions 
expressed should be provided, to include 
the specific information relied upon for 
the conclusions reached.  This is 
imperative, because an opinion based on an 
inaccurate history is inadequate.  It 
would be helpful if the physician would 
use the following language in his or her 
opinion, as may be appropriate:  "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is less 
than 50% likelihood).  The term "at least 
as likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.  

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the claim for service 
connection for an acquired psychiatric 
disability, to include PTSD.  If the claim 
is denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


